                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

In re:                                               Case No. 20-20034-dob

INSPIRED CONCEPTS, LLC,                              Chapter 11 Filed: 01/10/2020

Debtor.                                              Hon. Daniel S. Opperman
____________________________________/

                                 NOTICE OF APPEARANCE

To:      Clerk
         US Bankruptcy Court
         111 First Street
         Bay City, MI 48708

         PLEASE TAKE NOTICE that McShane & Bowie, P.L.C., hereby appears as counsel for

Creditor MERCANTILE BANK OF MICHIGAN and pursuant to Federal Rules of 9010(b),

request that all notice given or required to be given in these proceedings and all papers served or

required to be served in these proceedings, be given to and served upon them at the following

address: McShane & Bowie, P.L.C., Attn: Andrew Shier, 99 Monroe NW, Grand Rapids,

Michigan 49503 and acs@msblaw.com.

Dated: January 13, 2020                              MCSHANE & BOWIE, P.L.C.
                                                     Attorneys for Mercantile Bank of Michigan

                                                     By:    /s/ Andrew C. Shier
                                                            Andrew C. Shier (P58786)
                                                            99 Monroe NW, Suite 1100
                                                            Grand Rapids, MI 49503
                                                            (616) 732-5000
                                                            acs@msblaw.com



605540




 20-20034-dob       Doc 21     Filed 01/13/20     Entered 01/13/20 16:24:38         Page 1 of 1
